OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed for reasons set forth in the memorandum at the Appellate Division. To this we but add the observation that, in the application of this ordinance to the appellant, “The Constitution * * * does not require impossible standards; it is enough that the language used ‘ “conveys sufficiently definite warnings as to the proscribed conduct when measured by com*635mon understanding and practices” ’ ” (People v Illardo, 48 NY2d 408, 414, quoting Miller v California, 413 US 15, 27-28, n 10).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.